Citation Nr: 0920129	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  03-12 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to a disability rating in excess of 
40 percent for lumbosacral myositis with radiculopathy 
subsequent to July 8, 1998.

3.  Entitlement to a disability rating for lumbosacral 
myositis with radiculopathy in excess of 10 percent prior to 
July 8, 1998.

4.  Entitlement to a total disability rating for individual 
unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman - Attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 
1984, with subsequent service with the Army Reserve.  He was 
transferred to the retired reserves in November 2000.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from April 2002 and March 2003 rating decisions.

In November 2006, the Board issued a decision which granted 
in part and denied in part the Veteran's claim.  The Veteran 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (Court); which, pursuant to a December 
2007 Order, vacated the Board's decision and returned the 
Veteran's case to the Board for compliance with a joint 
motion for remand.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The cumulative evidence of record supports a finding that 
the Veteran's cervical spine disability is related to an in-
service fall in 1981.

2.  Prior to July 8, 1998, the medical evidence failed to 
show that the Veteran's limitation of motion as a result of 
his back impairment was moderate.

3.  Prior to July 8, 1998, the medical evidence failed to 
show intervertebral disc syndrome (IVDS) that was more than 
mild.

4.  Prior to July 8, 1998, the medical evidence failed to 
show loss of lateral spine motion.

5.  The Veteran had only 30 degrees of forward flexion in his 
spine on July 8, 1998, and he was diagnosed with 
radiculopathy.

6.  The medical evidence of record since July 1998, shows 
that the Veteran's IVDS is pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  

7.  No evidence has been presented showing that prolonged bed 
rest has been prescribed by a doctor.

8.  The medical evidence reflects mild incomplete paralysis 
of the sciatic nerve impacting both lower extremities.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a cervical spine 
disability have been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  Criteria for a 60 percent rating for a lower back 
disability were met as of July 8, 1998, but criteria for a 
rating in excess of 10 percent for a lower back disability 
earlier than July 8, 1998 have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes (DC) 5292, 5293, 5295 (1997); 38 C.F.R. § 
4.71a, 4.124a, DC 5243, 8520 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303. 

The Veteran contends he injured his cervical spine during an 
incident in service when he fell from a tank.  This incident 
is described in his service treatment records in that there 
is a May 1981 report showing that the Veteran fell from an 
armored vehicle onto the ground, hitting his head and 
lacerating the skin on the left side of his face.  He 
suffered no loss of consciousness.  Upon examination his 
cranial nerves were intact and his deep tendon reflexes were 
normal.  The treating physician concluded that no X-ray or 
laboratory studies were needed.  The service treatment 
records contain no further references to the injury or any 
sequelae.  The remainder of the Veteran's active service 
medical records and service reserve medical records through 
2000 contain no references to neck pain, complaints or 
treatment.  

That the Veteran currently has arthritic changes and 
degenerative disc disease of the cervical spine is not in 
dispute.  Medical evidence, including magnetic resonance 
imagining and x-ray studies confirming this diagnosis are of 
record.  What is in dispute is whether any nexus to service 
exists.  To aid in resolving this question, the VA obtained a 
medical opinion in October 2005 from a physician who was able 
to perform a clinical examination of the Veteran and to 
review the Veteran's service treatment records, including the 
one reflecting the May 1981 injury.  Based upon the 
examination and records review, the examiner concluded that 
it was unlikely that the Veteran's current cervical spine 
disability was linked to the 1981 fall.  In reaching this 
conclusion, the examiner highlighted x-ray reports from 1991 
and 2001 which were not interpreted as showing degenerative 
joint changes in the cervical spine, and the fact that the 
Veteran did not complain of neck pain at the time of the 1981 
injury or for many years thereafter.

In support of his claim for service connection, the Veteran 
submitted a report from a private physician, who also had 
access to the Veteran's service treatment records and VA 
medical records.  This physician noted that the Veteran had 
not suffered any injury to his neck other than the fall in 
service.  The physician cited studies finding that initial, 
occult injuries to the spine often lead to later accelerated 
osteoarthritic changes in the spine.  He then postulated that 
the Veteran experienced such an injury in 1981 when he fell 
and hit his head, concluding that "contusion and extension 
sprain can conceivably have occurred and caused sufficient 
impact strain on the cervical spine to result in occult 
injury to the spinal cord."

The Board initially denied this claim in a November 2006 
decision, affording greater probative weight to the opinion 
of the VA examiner, because it was well-supported and in 
accordance with the contemporaneous medical evidence, while 
the private physician's opinion, although preceded by an 
awareness of a reasonably accurate history, was more an 
expression of speculation of what could have occurred had a 
contusion or extension sprain occurred.  

Since the November 2006 decision, additional medical evidence 
has been received by the Board, as the Veteran submitted a 
medical opinion from Aliya Ali, M.D.  Dr. Ali reviewed the 
Veteran's service treatment records and his post service 
medical records, including the opinions of both the VA 
examiner and the private physician.  Dr. Ali noted the 
Veteran's multiple injuries while in service including the 
incident where he fell approximately 8 feet off of a tank, 
landing head first.  She also noted that Dr. Santiago in 
March 2005 had suggested that it was possible that the 
Veteran's neck pain may have been overshadowed by the more 
severe lower back pain, noting that the Veteran had not had 
any car accidents, sports injuries, or work injuries.  Dr. 
Ali chronicled several other medical records, then opined 
that based on a review of the medical evidence, she was of 
the opinion that it was more likely than not that the 
Veteran's cervical spine disability was due to his in-service 
injury.  She noted that the Veteran had two injuries in 
service and no injuries subsequent to service.  Furthermore, 
she found that the Veteran's lumbar and cervical spine 
disabilities had progressed to the point that they had left 
him disabled at the age of 39, which was certainly not the 
natural course of degenerative disc disease.  She asserted 
that with any type of prolonged back injury it was likely 
that other joints in the body would be affected, especially 
other parts of the spine, due to the change in body mechanics 
and alterations in the kinetic chain.  She reasserted that 
she believed it most likely that the fall in service caused 
the current neck disability, but she also indicated that even 
if it was argued that only the Veteran's back was injured in 
service, it could be said that in absence of any other neck 
injury that the neck disability was likely related to the 
service-connected back disability.  

Dr. Ali then challenged the conclusion drawn by the VA 
examiner.  She noted that the VA examiner had concluded that 
the etiology of the Veteran's cervical spine disability was 
in 2001 when he was diagnosed with a herniated disc by an 
MRI.  However, she found that the mere evidence of an MRI 
finding could not be used to conclusively determine that the 
pain did not exist before the MRI.

It is noted that a number of private treatment records were 
in Spanish.  These records were translated and reviewed, but 
none of the records in any way addressed the etiology of the 
Veteran's cervical spine disability or called into question 
any of the medical opinions of record.

The evidence of record shows three medical opinions of 
record, two of which support the Veteran's contention that 
his cervical spine disability is the result of an injury in 
service.  As such, the medical evidence is found to be at the 
very least in relative equipoise, and therefore reasonable 
doubt must be resolved in the Veteran's favor.  As such, 
service connection for a cervical spine disability is granted

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

As noted in the Introduction, the Veteran's claim was 
returned to the Board for compliance with a joint motion for 
remand.  The joint motion, however, was rather confusing 
since it argues in various places that the Board did not 
adequately explain why a rating in excess of 40 percent was 
not warranted prior to February 2003.  In fact, the Board 
granted an increased 40 rating going back to July 1998.  It 
will be presumed that neither the Secretary nor the Veteran 
wished to annul the Board's grant, and the analysis below 
will begin with the relevant rating understood to be at 10 
percent effective from December 1991, and 40 percent 
effective from July 1998.  In this decision, the Board 
concludes that a 60 percent rating is warranted from July 8, 
1998, but no earlier.

During the course of this appeal, the criteria for evaluating 
spine disability changed twice.  The first occurred in 
September 2002, and the second in September 2003.  In this 
decision, the Board will consider the criteria in effect 
prior to September 2002; the criteria in effect between 
September 2002 and September 2003; and the criteria effective 
from September 2003.  

Under the regulations in effect prior to September 2002, a 10 
percent rating was assigned for mild IVDS; a 20 percent 
rating was assigned for moderate IVDS with recurring attacks; 
a 40 percent rating was assigned for severe IVDS manifested 
by recurring attacks with intermittent relief; and a 60 
percent rating was assigned for pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  A 
rating in excess of 60 percent was not warranted absent a 
showing of either unfavorable ankylosis or a vertebral 
fracture with cord involvement, neither of which is present 
in this case.  38 C.F.R. § 4.71a, DC 5293. 
 
Currently, IVDS is rated under 38 C.F.R. § 4.71a, DC 5243 
either depending on the number of incapacitating episodes a 
person has in the past 12 months, or based on the orthopedic 
and neurologic manifestations of the disability.  An 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  A 40 percent rating 
is assigned for incapacitating episodes with a total duration 
of between 4 and 6 weeks; while a 60 percent rating is 
assigned for incapacitating episodes with a total duration of 
at least 6 weeks during the past 12 months.  

Under the rating criteria in effect prior to September 2003, 
limitation of motion of the lumbosacral spine was rated under 
Diagnostic Code 5292; with a 10 percent evaluation assigned 
for slight limitation of motion, a 20 percent evaluation 
assigned for moderate limitation of motion, and a 40 percent 
evaluation assigned for severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.  

The words "slight," "moderate," and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather, 
all the medical evidence must be evaluated to determine the 
appropriate rating that would compensate the Veteran for 
impairment in earning capacity, functional impairment, etc. 

Although the criteria under DC 5292 are less defined and 
numerical ranges of normal motion were not provided in the 
prior rating criteria, guidance can be obtained from the 
amended regulations.  The current regulations define normal 
forward flexion of the thoracolumbar spine as zero to 90 
degrees, extension as zero to 30 degrees, left and right 
lateral flexion as zero to 30 degrees, and left and right 
lateral rotation as zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2).

Prior to September 2003, lumbosacral strain was assigned a 
non-compensable rating with slight subjective symptoms only.  
A 10 percent rating was assigned with characteristic pain on 
motion, and a 20 percent rating was assigned with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 40 percent 
rating was assigned for severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295.

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  A 20 percent rating is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or when there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.  However, a rating in 
excess of 40 percent for the orthopedic manifestations is not 
available unless ankylosis is present, or through combining 
orthopedic and neurologic impairments from a back disability.

Entitlement to a rating in excess of 10 percent earlier than 
July 8, 1998

In this decision, the Board is granting an increased 60 
percent evaluation for the Veteran's disability from July 8, 
1998 as this was the first day that medical evidence showed 
that the Veteran's intervertebral disc syndrome was 
pronounced.  However, prior to that date the medical evidence 
fails to show that a rating in excess of 10 percent is 
warranted.  

In December 1991, x-rays of the Veteran's lumbosacral spine 
showed partial sacralization at L5, but segmented vertebral 
bodies and intervertebral disc spaces were normal.  At a VA 
examination in January 1993 the Veteran's gait was normal; 
and, while there was pain to pressure over the lumbar 
paravertebral muscles and painful movements, the range of 
motion in his spine was apparently normal.  Also, no 
associated neurological symptomatology was noted (the 
neurological examination was characterized as "normal"), 
and muscle spasms were not specifically identified (although 
x-rays indicated that they had been present at some point).  
X-rays did confirm degenerative joint disease of the 
lumbosacral spine; and the Veteran was diagnosed with 
paravertebral myositis on examination.  

Treatment records from 1996 and 1997 continue to reflect back 
pain, although it was described as off-and-on by one record.  
In July 1996 it was noted that the Veteran's back pain was 
not radiating to his legs and no neurological deficit or 
atrophy was seen.  It was noted that a tender bilateral 
lumbar spasm was seen.  In July 1997, the Veteran was 
assessed as having tender lumbar spine pain without 
associated neurological deficit of the limbs, and in October 
1997, an EMG/NCV showed no electrophysiologic evidence of 
radiculopathy.

In April 1998, the Veteran was referred for a medical 
examination to determine if he was fit for duty on account of 
his back disability (this was in the context of his service 
with an Army Reserve Unit).  However, the Veteran missed 
several appointments for the examination, such that at this 
point, there remains an absence of medical evidence showing 
more than slight limitation of motion, or mild intervertebral 
disc syndrome.  Likewise, the evidence does not show muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  

At an examination on July 8, 1998, Jose Irizarry, M.D., 
indicated that the Veteran's back pain had become severe and 
unresponsive to treatment; and he found severe lumbar 
tenderness with flexion limited to 30 degrees and pain 
radiating into the legs.  Dr. Irizarry diagnosed L4, L5 HNP 
with radiculopathy, and a CT scan in October 1998 confirmed 
that the Veteran had a herniated disc at L4-L5.  An EMG 
performed in November 1998, showed findings consistent with 
"a R. L5 posterior root injury," and treatment records 
going forward corroborate this.  Thus, while it is clear the 
level of impairment changed as of July 1998, prior to that 
time, the medical evidence simply fails to support a rating 
in excess of 10 percent.  

As indicated, treatment records were limited from the early 
years of the Veteran's appeal; and not a single medical 
document of record prior to July 1998 reported that the range 
of motion in the Veteran's back was limited on account of his 
back disability.  Similarly, while there was some evidence of 
muscle spasm prior to July 1998, there were minimal 
neurologic findings or radiating pain as would support more 
than a 10 percent rating under the IVDS code.  Additionally, 
there was no evidence that prior to July 1998, the Veteran's 
back disability caused loss of lateral spine motion.  
Furthermore, throughout 1997, the Veteran continued to 
participate in active duty for training with a reserve unit, 
as a January 1997 report that was signed by the Veteran 
indicated that he had 37 days of active training and 23 days 
of drill periods in 1996 (Fiscal Year).  As such, a rating in 
excess of 10 percent for the period in question is not 
warranted.  

Entitlement to a rating in excess of 40 percent 

For the reasons discussed below, as of July 8, 1998, the 
Veteran's back disability is found to warrant a 60 percent 
rating for pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

As indicated above, at the examination in July 1998 the 
Veteran's disability was described as severe, with pain 
radiating down his legs that was unresponsive to treatment.  
Soon after, diagnostic studies confirmed the presence of a 
herniated disc (in October 1998); and treatment records and 
examination reports have continued to show the presence of 
pain that radiates down each of the Veteran's legs.  

In November 1998, the Veteran was noted to have pain which 
had been getting progressively worse with radiation to his 
right lower extremity with numbness.  In February 1999, it 
was noted that the Veteran had radiculopathy.  In an August 
2000 VA examination report, it was noted that the Veteran had 
burning back pain that was radiating into his left lower 
extremity.  The pain had been treated with three epidural 
blocks without relief of pain.  Muscle spasms were also 
triggered with palpation.  Spasms were also triggered at a VA 
examination in February 2003.  In April 2004, Dr. Irizarry 
stated that the Veteran continued to have back pain that 
radiated into his legs, which he noted again was unresponsive 
to treatment, and bilateral radiculopathy was diagnosed at a 
VA examination in October 2005.

As such, the evidence since July 1998 has shown the presence 
of a herniated disc which has caused sciatic neuropathy, 
characteristic pain and demonstrable muscle spasm.  There 
appears to have been little intermittent relief.  Therefore, 
the criteria for a 60 percent rating for IVDS have been met 
under the regulations in effect at the time the Veteran filed 
his claim, and 60 percent rating is accordingly assigned as 
of July 8, 1998.

In concluding that the Veteran's back disability warrants a 
60 percent rating, the Board notes that a 60 percent rating 
exceeds the maximum schedular ratings provided by the 
criteria in effect at the time the Veteran filed his claim 
for either limitation of motion or lumbosacral strain, as 40 
percent ratings were the highest schedular ratings provided 
in DCs 5292 and 5295.  As such, any discussion of those 
diagnostic codes in the context of the Veteran's lower back 
rating post July 1998 is considered moot. 
 
Under the old and the revised regulations there are only 
three ways to achieve a schedular rating in excess of 60 
percent for a back disability: 1) by showing unfavorable 
ankylosis of the entire spine; 2) by showing residuals of a 
vertebral fracture with cord involvement, bed ridden, or 
requiring long leg braces; or 3) by combining the orthopedic 
and neurologic manifestations.  

Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  At the July 1998 examination, 
Dr. Irizarry indicated that the Veteran's forward flexion was 
limited to 30 degrees, and his spine was therefore not 
ankylosed.  Similarly, at a VA examination in February 2003 
it was specifically found that no ankylosis was present in 
the Veteran's spine.  Additionally, there has been no 
allegation at anytime during the Veteran's appeal that either 
his spine is ankylosed or that he has a spinal fracture.  As 
such, a rating in excess of 60 percent is not warranted for 
either residuals of a spinal fracture or ankylosis; and 
therefore the first two avenues for obtaining a rating in 
excess of 60 percent are not available in this case.

Under the revised regulations, the only additional means for 
the Veteran to obtain a rating in excess of 60 percent for 
his back disability would be to combine the orthopedic and 
neurologic ratings.  In this case, a 40 percent rating would 
be in fact warranted for the orthopedic manifestations of the 
disability, limitation of motion, and neurologic ratings 
would be available for radiculopathy in both lower 
extremities.  However, as discussed below, because the 
radiculopathy in each leg is mild, only 10 percent ratings 
are warranted for each lower extremity, and under VA's 
formula for combining ratings, the combination of a 40 
percent rating with two 10 percent ratings equates to less 
than the 60 percent rating that was assigned above.  As such, 
the more favorable 60 percent rating is assigned under DC 
5293.

With regard to the orthopedic manifestations, the evidence 
reflects that the Veteran warrants a 40 percent rating, as 
the range of motion in his back has consistently been limited 
to 30 degrees or less throughout the relevant period.

The next issue is to evaluate the neurologic manifestations 
that are the result of his back disability.  Under 38 C.F.R. 
§ 4.124a, DC 8520 mild incomplete paralysis of the sciatic 
nerve is rated at 10 percent, while moderate incomplete 
paralysis warrants a 20 percent rating. 

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function that is substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral, as in this case, they 
are to be combined with application of the bilateral factor.

In the November 2006 decision, the Board found that based on 
the consistent diagnosis of radiculopathy throughout the 
Veteran's medical records, a separate 10 percent rating was 
warranted for his left leg.  Having once again reviewed the 
medical evidence, the Board remains of the opinion that a 10 
percent rating was the appropriate level of disability for 
radiculopathy impacting the Veteran's left leg.  Furthermore, 
there was no disagreement with the Board's finding of mild 
radiculopathy of the left leg voiced in the joint motion for 
remand. 

However, it was argued in the joint motion for remand that 
insufficient consideration had been given to assigning a 
separate rating for radiculopathy of the right leg.  
Following the Board's current review, it is determined a 10 
percent evaluation for right leg radiculopathy also would be 
appropriate.  In this regard, it is observed that at VA 
examination in October 2005, the Veteran was diagnosed to 
have bilateral radiculopathy.  Nevertheless, the Veteran can 
walk without any assistance; and his impairment appears to be 
only sensory.  The Veteran has not displayed any signs of 
bowel or bladder dysfunction.  Similarly, no leg atrophy was 
seen at VA examinations in August 2002 and October 2005; and 
both sensory and motor testing were normal at the October 
2005 examination.  

As such, based on the diagnosis of radiculopathy in both 
lower extremities shown in the records, together with the no 
more than mild impairment this has caused, separate 10 
percent ratings could be assigned for the Veteran's left and 
right legs.

However, in this case, the 60 percent rating that is being 
assigned under the regulations in effect at the time the 
Veteran filed his claim is more favorable to the Veteran than 
assigning separate orthopedic and neurologic ratings.  The 
reason for this is that when two 10 percent ratings are 
combined with a 40 percent rating using the combined ratings 
table, the total rating, even considering the bilateral 
factor, combines to less than a 60 percent rating.  See 
38 C.F.R. § 4.25, 4.26.

As such, a schedular rating in excess of 60 percent is not 
warranted. 

The Board has considered whether an extra-schedular rating is 
warranted, but concludes that one is not.  An extra-schedular 
rating may be considered if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate.  In that situation, an "extra-schedular" 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities will be made.  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Id.  

In this case, there is no evidence to show that the Veteran's 
back disability, while clearly disabling, is exceptional or 
unusual when compared with similar back disabilities of this 
severity.  The Veteran has not been hospitalized for his 
back, and while he is not currently working, the evidence 
fails to show that his back disability alone renders him 
unemployable.  Furthermore, at his most recent VA examination 
in 2005, the examiner indicated that the Veteran's back 
disability only moderately affected shopping, exercise, and 
traveling.  As such, the Board concludes that an extra-
schedular rating is not warranted.


III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  In this case, the Veteran appealed two 
issues to the Board: service connection for a cervical spine 
disability, and an increased rating for a lumbar spine 
disability.  

In light of the grant of service connection for a cervical 
spine disability, a detailed discussion of VA's various 
duties to notify and assist is unnecessary with regard to 
that issue (because any potential failure of VA in fulfilling 
these duties is harmless error).

With regard to the issue of an increased rating for a lumbar 
spine disability, the initial issue in this claim was for 
service connection for a lumbar spine disability, which was 
granted.  The Veteran then appealed the downstream issue of 
the rating that had been assigned.  Under these 
circumstances, since the original claim was granted, there 
are no further notice requirements under the aforementioned 
law.  

With respect to the duty to assist, VA and private treatment 
records have been obtained, as have Social Security 
Administration records.  The Veteran was also provided with 
several VA examinations (the reports of which have been 
associated with the claims file).  Additionally, the Veteran 
testified at a hearing before the RO and was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.  Accordingly, there is no prejudice to the Veteran 
in adjudicating this appeal.

ORDER

Service connection for a cervical spine disability is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

A rating in excess of 10 percent for lumbosacral myositis 
prior to July 8, 1998 is denied.  

A 60 percent rating for lumbosacral myositis, effective July 
8, 1998, is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

In the February 2005 Board decision that was partially 
vacated, the Board had remanded the issue of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) for a medical opinion on employability.  In the course 
of appealing the case to the Court, the case has not yet been 
returned to the RO for compliance with the remand.  As such, 
while the remand was not specifically vacated by the Court 
order, it is being included in this decision so that it is 
not lost in the process of adjudicating the Veteran's claim.

The Veteran contends that he is unemployable due to his 
service-connected disabilities, which are: lumbosacral 
myositis, (including bilateral lower extremity 
radiculopathy), a cervical spine disability, a forehead scar, 
and a crush injury to the left ring finger.  As this decision 
granted service connection for a cervical spine disability, 
an initial disability rating needs to be assigned for it.  
This changed circumstance also requires a new decision 
regarding TDIU benefits. 

With respect to this, the record shows the Veteran last 
worked fulltime in September 2002 for the postal service, and 
that his retirement was associated with a disability.  In 
addressing the Veteran's employability, a private physician, 
Dr. Perez, indicated in September 2002, that despite the fact 
that the Veteran was employed at that time, he felt that the 
Veteran's health was declining to the point that the Veteran 
would no longer be able to work.  The Veteran also indicated 
that he was having insomnia, poor energy, fatigability and 
poor socialization, and he was having difficulty doing the 
mail sorting work because he was losing concentration.  Dr. 
Perez stated that the combination of emotional, systemic, 
musculoskeletal, and neurological problems would likely 
continue to deteriorate if he continued to work.  Therefore 
he recommended an early retirement.  

Based in part on this medical opinion, the Veteran was 
granted Social Security Administration (SSA) disability in 
February 2005, with the finding that the Veteran's carpal 
tunnel syndrome, herniated cervical discs, high blood 
pressure, osteoarthritis, muscular spasms, lumbar 
radiculopathy, and severe anxiety rendered him unable to 
work.

Dr. Perez then provided another report in March 2005 in which 
he revised his opinion to conclude that the Veteran's service 
connected disability alone rendered him unemployable.  
However, Dr. Perez failed to provide any rationale as to why, 
absent his psychiatric disability, the Veteran was unable to 
perform any type of job.

Given the uncertainties presented by Dr. Perez's multiple 
opinions, and the addition of a newly service-connected 
disability, a medical opinion should be obtained to evaluate 
the Veteran's employability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination.  The examiner should 
indicate, without taking the Veteran's age 
into account, whether the Veteran is 
precluded from obtaining or maintaining 
any gainful employment (consistent with 
his education and occupational experience) 
solely due to his service-connected 
lumbosacral myositis with radiculopathy, 
cervical spine disorder, facial scar, and 
the residuals of a crush injury to the 
left ring finger.  Any conclusion should 
be supported by a full rationale.  In 
reaching an opinion, the examiner should 
discuss the medical reports from Dr. Perez 
(both in 2002 and 2005), and from Dr. Ali 
(in 2008). 

2.  When the development requested has 
been completed, the claim should be re-
adjudicated.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


